ALEXANDER & BALDWIN, INC.

EXECUTIVE STOCK OPTION AGREEMENT

RECITALS

A.        The Corporation has implemented the Plan for the purpose of providing
eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to encourage them to continue their service relationship with the
Corporation.

B.        Optionee is to render valuable services to the Corporation (or any
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s grant of an option to Optionee.

C.        All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix.

NOW, THEREFORE, it is hereby agreed as follows:

1.         Grant of Option. The Corporation hereby grants to Optionee, as of the
Grant Date, an option to purchase up to the number of Option Shares specified in
the Grant Notice. The Option Shares shall be purchasable from time to time
during the option term specified in Paragraph 2 at the Exercise Price.

2.         Option Term. The term of this option shall commence on the Grant Date
and continue in effect until the close of business on the Expiration Date,
unless sooner terminated in accordance with Paragraph 5 or 6.

 

3.

Limited Transferability.

(a)       Except to the limited extent provided in Paragraph 3(b), this option
shall be neither transferable nor assignable by Optionee other than by will or
the laws of inheritance following Optionee’s death and may be exercised, during
Optionee’s lifetime, only by Optionee. However, Optionee may designate one or
more persons as the beneficiary or beneficiaries of this option, and this option
shall, in accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Optionee’s death while holding this
option. Such beneficiary or beneficiaries shall take the transferred option
subject to all the terms and conditions of this Agreement, including (without
limitation) the limited time period during which this option may, pursuant to
Paragraph 5, be exercised following Optionee’s death.

(b)       This option may be assigned in whole or in part during Optionee’s
lifetime to a revocable living trust established for the exclusive benefit of
Optionee or Optionee and his or her spouse (the “Trust”). The assigned portion
shall be exercisable only by the Trust, and the terms applicable to that
assigned portion shall be the same as those in effect for this option
immediately prior to such assignment.



4.         Dates of Exercise. This option shall become exercisable for the
Option Shares in one or more installments in accordance with the Exercise
Schedule set forth in the Grant Notice. As the option becomes exercisable for
such installments, those installments shall accumulate, and the option shall
remain exercisable for the accumulated installments until the Expiration Date or
sooner termination of the option term under Paragraph 5 or 6.

5.         Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

(a)       Except as otherwise expressly provided in subparagraphs (b) through
(e) of this Paragraph 5, should Optionee cease to remain in Service for any
reason while this option is outstanding, then Optionee (or any Trust to which
this option is transferred pursuant to a permitted transfer under Paragraph 3)
shall have a three (3)-month period measured from the date of such cessation of
Service during which to exercise this option for any or all of the Option Shares
for which this option is vested and exercisable at the time of Optionee’s
cessation of Service, but in no event shall this option be exercisable at any
time after the Expiration Date.

(b)       Should Optionee’s Service terminate by reason of his or her death
while this option is outstanding, then this option, to the extent not otherwise
at that time vested and exercisable for all the Option Shares, shall immediately
vest and become exercisable for all the Option Shares. Upon Optionee’s death
(whether before or after termination of Service) this option may be exercised,
for any or all of the Option Shares for which this option is vested and
exercisable at the time of Optionee’s cessation of Service (including any Option
Shares which vest on an accelerated basis should such cessation of Service occur
by reason of Optionee’s death), by (i) the personal representative of Optionee’s
estate or (ii) the person or persons to whom the option is transferred pursuant
to Optionee’s will or the laws of inheritance following Optionee’s death or
(iii) any Trust to which the option is transferred during Optionee’s lifetime
pursuant to a permitted transfer under Paragraph 3, as the case may be. However,
if Optionee dies while holding this option and has an effective beneficiary
designation in effect for this option at the time of his or her death, then the
designated beneficiary or beneficiaries shall have the exclusive right to
exercise this option following Optionee’s death. Any such right to exercise this
option shall lapse, and this option shall cease to be outstanding, upon the
earlier of (i) the expiration of the twelve (12)-month period measured from the
date of Optionee’s death or (ii) the Expiration Date. Upon the expiration of
such limited exercise period or (if earlier) upon the Expiration Date, this
option shall terminate and cease to be outstanding for any exercisable Option
Shares for which the option has not otherwise been exercised.

(c)       Should Optionee cease Service by reason of Early Retirement, Normal
Retirement or Permanent Disability while this option is outstanding, then
Optionee (or any Trust to which this option is transferred pursuant to a
permitted transfer under Paragraph 3) shall have a thirty-six (36)-month period
measured from the date of such cessation of Service during which to exercise
this option for (i) any or all Option Shares for which this option is vested and
exercisable at the time of such cessation of Service and (ii) any additional
Option Shares for which this option becomes vested and exercisable during such
thirty-six (36)-month

 

2



period. In no event, however, shall this option be exercisable at any time after
the Expiration Date. To the extent this option is not otherwise exercisable for
all of the Option Shares at the time of Optionee’s cessation of Service by
reason of Early Retirement, Normal Retirement or Permanent Disability, this
option shall, during the limited period of post-Service exercisability following
such cessation of Service, continue to vest and become exercisable for one or
more additional Option Shares in accordance with the Exercise Schedule specified
in the Grant Notice or the special vesting acceleration provisions of Paragraph
6, as if Optionee continued in Service throughout that limited exercise period.
Upon the expiration of such limited exercise period or (if earlier) upon the
Expiration Date, this option shall terminate and cease to be outstanding for any
exercisable Option Shares for which the option has not otherwise been exercised.

(d)       The applicable period of post-Service exercisability in effect
pursuant to the foregoing provisions of this Paragraph 5 shall automatically be
extended by an additional period of time equal in duration to any interval
within such post-Service exercise period during which the exercise of this
option or the immediate sale of the Option Shares acquired under this option
cannot be effected in compliance with applicable federal and state securities
laws, but in no event shall such an extension result in the continuation of this
option beyond the Expiration Date.

(e)       Should Optionee's Service be terminated for Cause, or should Optionee
(i) engage in any post-Service activity, whether as an Employee, consultant or
advisor or in any other capacity, that is competitive with the business
operations of the Corporation (or any Subsidiary or Parent) or (ii) engage in
any other conduct, while in Service or following cessation of Service, that is
materially detrimental to the business or affairs of the Corporation (or any
Subsidiary or Parent), as determined in the sole discretion of the Plan
Administrator, then this option, whether or not vested and exercisable, shall
terminate immediately and cease to be outstanding.

(f)         Except as otherwise expressly provided in the preceding
subparagraphs of this Paragraph 5, during the limited period of post-Service
exercisability, this option may not be exercised in the aggregate for more than
the number of Option Shares for which this option is, at the time of Optionee’s
cessation of Service, vested and exercisable pursuant to the Exercise Schedule
specified in the Grant Notice or the special vesting acceleration provisions of
Paragraph 6. Except as otherwise provided in this Paragraph 5 or except to the
extent (if any) specifically authorized by the Plan Administrator pursuant to an
express written agreement with the Optionee, this option shall not vest or
become exercisable for any additional Option Shares, whether pursuant to the
normal Exercise Schedule specified in the Grant Notice or the special vesting
acceleration provisions of Paragraph 6, following the Optionee’s cessation of
Service. Upon the expiration of such limited exercise period or (if earlier)
upon the Expiration Date, this option shall terminate and cease to be
outstanding for any exercisable Option Shares for which the option has not
otherwise been exercised.

 

6.

Special Acceleration of Option.

(a)       This option, to the extent outstanding at the time of an actual Change
in Control but not otherwise fully exercisable, shall automatically accelerate
so that this

 

3



option shall, immediately prior to the effective date of such Change in Control,
become exercisable for all of the Option Shares at the time subject to this
option and may be exercised for any or all of those Option Shares as fully
vested shares of Common Stock. However, this option shall not become exercisable
on such an accelerated basis, if and to the extent: (i) this option is to be
assumed by the successor corporation (or parent thereof) or is otherwise to be
continued in full force and effect pursuant to the terms of the Change in
Control transaction or (ii) this option is to be replaced with a cash retention
program of the successor corporation which preserves the spread existing at the
time of the Change in Control on any Option Shares for which this option is not
otherwise at that time exercisable (the excess of the Fair Market Value of those
Option Shares over the aggregate Exercise Price payable for such shares) and
provides for subsequent payout of that spread in accordance with the same (or
more favorable) Exercise Schedule for those Option Shares as set forth in the
Grant Notice.

(b)       Immediately following the Change in Control, this option shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in effect
pursuant to the terms of the Change in Control transaction.

(c)       If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities into which the shares of Common Stock subject to this option would
have been converted in consummation of such Change in Control had those shares
actually been outstanding at the time. Appropriate adjustments shall also be
made to the Exercise Price, provided the aggregate Exercise Price shall remain
the same. To the extent the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation may, in connection with the
assumption or continuation of this option but subject to the Plan
Administrator’s approval, substitute one or more shares of its own common stock
with a fair market value equivalent to the cash consideration paid per share of
Common Stock in such Change in Control, provided such common stock is readily
tradable on an established U.S. securities exchange or market.

(d)       Immediately upon an Involuntary Termination of Optionee’s Service
within twenty-four (24) months following a Change in Control in which this
option is assumed or otherwise continued in effect, this option, to the extent
outstanding at the time but not otherwise fully exercisable, shall automatically
accelerate so that this option shall become immediately exercisable for all the
Option Shares at the time subject to the option and may be exercised for any or
all of those Option Shares as fully vested shares. Should this option be
replaced with a cash retention plan in accordance with Paragraph 6(a), then the
balance credited to Optionee under that plan at the time of his or her
Involuntary Termination shall immediately be paid to Optionee in a lump sum,
subject to the Corporation’s collection of all applicable withholding taxes;
provided, however, that Optionee shall be entitled to such payment only if the
Optionee’s Involuntary Termination occurs within twenty-four (24) months
following the Change in Control.

 

4



(e)       This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

7.         Adjustment in Option Shares. Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Common Stock
as a class without the Corporation’s receipt of consideration, or should the
value of outstanding shares of Common Stock be substantially reduced as a result
of a spin-off transaction or an extraordinary dividend or distribution, or
should there occur any merger, consolidation or other reorganization, then
equitable adjustments shall be made by the Plan Administrator to (i) the total
number and/or class of securities subject to this option and (ii) the Exercise
Price. The adjustments shall be made in such manner as the Plan Administrator
deems appropriate in order to reflect such change and thereby prevent the
dilution or enlargement of benefits hereunder, and those adjustments shall be
final, binding and conclusive upon Optionee and any other person or persons
having an interest in the option. In the event of any Change in Control
transaction, the adjustment provisions of Paragraph 6(c) shall be controlling.

8.         Stockholder Rights. The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.

 

9.

Manner of Exercising Option.

(a)       In order to exercise this option with respect to all or any part of
the Option Shares for which this option is at the time exercisable, Optionee (or
any other person or persons exercising the option) must take the following
actions:

(i)        Execute and deliver to the Corporation a Notice of Exercise as to the
Option Shares for which the option is exercised or comply with such other
procedures as the Corporation may establish for notifying the Corporation of the
exercise of this option for one or more Option Shares.

(ii)       Pay the aggregate Exercise Price for the purchased shares in one or
more of the following forms:

(A)      cash or check made payable to the Corporation;

(B)      shares of Common Stock (whether delivered in the form of actual stock
certificates or through attestation of ownership in a manner reasonably
satisfactory to the Corporation) held for the requisite period (if any)
necessary to avoid any resulting charge to the

 

5



Corporation’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date; or

(C)      through a special sale and remittance procedure pursuant to which
Optionee (or any other person or persons exercising the option) shall
concurrently provide irrevocable instructions (i) to a brokerage firm
(reasonably satisfactory to the Corporation for purposes of administering such
procedure in accordance with the Corporation’s pre-clearance/pre-notification
policies) to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable Withholding Taxes required to be withheld by the
Corporation by reason of such exercise and (ii) to the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm on
such settlement date in order to complete the sale.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise (or other notification procedure) delivered to the
Corporation in connection with the option exercise.

(iii)      Furnish to the Corporation appropriate documentation that the person
or persons exercising the option (if other than Optionee) have the right to
exercise this option.

(b)       As soon as practical after the Exercise Date, the Corporation shall
issue to or on behalf of Optionee (or any other person or persons exercising
this option) a certificate for the purchased Option Shares (either in paper or
electronic form), with the appropriate legends affixed thereto: provided,
however, that in the event this option is exercised other than pursuant to the
sale and remittance procedure described in Paragraph 9(a)(ii)(C), ownership of
the purchased Option Shares shall only be noted as a book entry, and no
certificates for the purchased shares shall actually be issued unless and until
expressly requested by Optionee or any other person having an interest at the
time in those shares.

 

(c)

In no event may this option be exercised for any fractional shares.

 

10.

Compliance with Laws and Regulations.

(a)       The exercise of this option and the issuance of the Option Shares upon
such exercise shall be subject to compliance by the Corporation and Optionee
with all applicable requirements of law relating thereto and with all applicable
regulations of any Stock Exchange on which the Common Stock may be listed for
trading at the time of such exercise and issuance.

 

6



(b)       The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance and sale of any Common Stock pursuant to this option shall
relieve the Corporation of any liability with respect to the non-issuance or
sale of the Common Stock as to which such approval shall not have been obtained.
The Corporation, however, shall use its best efforts to obtain all such
approvals.

11.       Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate and any beneficiaries of this option designated by Optionee.

12.       Change in Control Benefit Agreement. Notwithstanding anything to the
contrary in this Agreement, if Optionee is, at the time of a change in control
or ownership of the Corporation (whether or not that transaction constitutes a
Change in Control hereunder), a party to a Change in Control Benefit Agreement
with the Corporation, then the provisions of that agreement shall (to the extent
applicable to this option) govern Optionee’s rights and benefits with respect to
the option evidenced by this Agreement, and in the event of any conflict between
the provisions of that Change in Control Benefit Agreement and this Agreement,
the provisions of the Change in Control Benefit Agreement shall be controlling.

13.       Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Optionee shall be in writing and addressed to Optionee at
the address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

14.       Construction. This Agreement and the option evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan and any applicable Change in Control Benefit Agreement.
All decisions of the Plan Administrator with respect to any question or issue
arising under the Plan or this Agreement shall be conclusive and binding on all
persons having an interest in this option.

15.       Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Hawaii without resort to
that State’s conflict-of-laws rules.

16.       Excess Shares. If the Option Shares covered by this Agreement exceed,
as of the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan. In no event
shall the Option be exercisable with respect to any of the excess Option Shares
unless and until such stockholder approval is obtained.

 

7



 

17.

Withholding Taxes.

(a)       The Corporation’s obligation to deliver shares of Common Stock upon
the exercise of this option shall be subject to the Corporation’s collection of
all applicable Withholding Taxes.

(b)       Unless Optionee (i) otherwise makes satisfactory arrangements with the
Corporation’s Human Resources Department, on or before the expiration of the
designated notification period preceding the exercise of this option, to pay the
applicable Withholding Taxes through the delivery of a check or wire transfer
payable to the Corporation in the amount of such Withholding Taxes and (ii) in
fact delivers such check or wire transfer to the Corporation not later than the
exercise date of the option, the Corporation shall collect the applicable
Withholding Taxes through the following automatic share withholding method:
           

-          The Corporation shall withhold, at the time of the option exercise, a
portion of the purchased Option Shares with an aggregate Fair Market Value
(measured on the exercise date) equal to the applicable Withholding Taxes;
provided, however, that the number of the Option Shares so withheld shall not
exceed in Fair Market Value the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to supplemental taxable income.

 

8



APPENDIX

The following definitions shall be in effect under the Agreement:

 

A.

Agreement shall mean this Stock Option Agreement.

 

B.

Board shall mean the Corporation’s Board of Directors.

C.        Cause shall mean the commission of any act of fraud, embezzlement or
dishonesty by Optionee, any unauthorized use or disclosure by Optionee of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Optionee adversely affecting
the business or affairs of the Corporation (or any Parent or Subsidiary) in a
material manner; provided, however, that in the event Optionee is, at the time
the Corporation (or any Parent or Subsidiary) purports to terminate Optionee’s
Employee status for Cause, a party to a Change in Control Benefit Agreement
applicable to the option evidenced by this Agreement, the term Cause shall have
the meaning ascribed to that term in such Change in Control Benefit Agreement.
The foregoing definition shall not in any way preclude or restrict the right of
the Corporation (or any Parent or Subsidiary) to discharge or dismiss Optionee
or any other person in the Service of the Corporation (or any Parent or
Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan or this Agreement, to constitute
grounds for termination for Cause.

D.        Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i)        a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,

(ii)       a sale, transfer or other disposition of all or substantially all of
the Corporation’s assets,

(iii)      the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or



convertible into or exercisable for securities possessing) thirty-five percent
(35%) or more of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders, or

(iv)      a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination;

provided, however, that in the event Optionee is a party to a Change in Control
Benefit Agreement applicable to the option evidenced by this Agreement, the term
Change in Control shall have the meaning ascribed to that term in such Change in
Control Benefit Agreement.

E.        Change in Control Benefits Agreement shall mean any separate agreement
between Optionee and the Corporation which provides Optionee with special
vesting acceleration and/or other special benefits with respect to one or more
option grants made to Optionee to purchase shares of Common Stock, including (to
the extent applicable) the option evidenced by this Agreement, in the event of a
change in control or ownership of the Corporation (whether or not constituting a
Change in Control hereunder).

 

F.

Code shall mean the Internal Revenue Code of 1986, as amended.

 

G.

Common Stock shall mean shares of the Corporation’s common stock.

H.        Corporation shall mean Alexander & Baldwin, Inc., a Hawaii
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of Alexander & Baldwin, Inc. which shall by appropriate
action adopt the Plan.

I.         Early Retirement shall mean Optionee’s cessation of Service on or
after the attainment of age fifty-five (55) and the completion of at least five
(5) years of Service.

J.         Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

K.        Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.



L.        Exercise Price shall mean the exercise price per Option Share as
specified in the Grant Notice.

M.       Exercise Schedule shall mean the schedule set forth in the Grant Notice
pursuant to which the option is to become exercisable for the Option Shares in
one or more installments over the Optionee’s period of Service.

N.        Expiration Date shall mean the date on which the option expires as
specified in the Grant Notice.

O.        Fair Market Value per share of Common Stock on any relevant date shall
be the closing selling price per share of Common Stock at the close of regular
hours trading (i.e., before after-hours trading beings) on date in question on
the Stock Exchange serving as the primary market for the Common Stock, as such
price is reported by the National Association of Securities Dealers (if
primarily traded on the Nasdaq Global Select Market) or as officially quoted in
the composite tape of transactions on any other Stock Exchange on which the
Common Stock is then primarily traded. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

P.        Good Reason shall mean (A) a change in Optionee’s position with the
Corporation (or any Parent or Subsidiary employing Optionee) which materially
reduces Optionee’s duties and responsibilities or the level of management to
which Optionee reports, (B) a reduction in Optionee’s level of compensation
(including base salary, fringe benefits and target bonus under any corporate
performance based bonus or incentive programs) by more than ten percent (10%) or
(C) a relocation of Optionee’s place of employment by more than fifty (50)
miles, provided and only if such change, reduction or relocation is effected by
the Corporation (or any Parent or Subsidiary) without Optionee’s consent;
provided, however, that in the event Optionee is at the time of his or her
cessation of Employee status a party to a Change in Control Benefit Agreement
applicable to the option evidenced by this Agreement, the term Good Reason shall
have the meaning ascribed to that term in such Change in Control Benefit
Agreement.

Q.        Grant Date shall mean the date of grant of the option as specified in
the Grant Notice.

R.        Grant Notice shall mean the Notice of Grant of Stock Option informing
Optionee of the basic terms of the option subject to this Agreement.

S.        Involuntary Termination shall mean the termination of Participant’s
Service by reason of:

(i)        Optionee’s involuntary dismissal or discharge by the Corporation for
reasons other than for Cause, or

 

(ii)

Optionee’s voluntary resignation for Good Reason.



T.        1934 Act shall mean the Securities Exchange Act of 1934, as amended
from time to time.

U.        Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

V.        Normal Retirement shall mean the cessation of Service by reason of
retirement at or after the attainment of age sixty-five (65).

W.       Notice of Exercise shall mean the notice of option exercise in the form
prescribed by the Corporation.

X.        Option Shares shall mean the number of shares of Common Stock subject
to the option as specified in the Grant Notice.

Y.        Optionee shall mean the person to whom the option is granted as
specified in the Grant Notice.

Z.        Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

AA.     Permanent Disability shall mean the inability of Optionee to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which is expected to result in death or to be of
continuous duration of twelve (12) months or more.

 

BB.

Plan shall mean the Corporation’s 2007 Incentive Compensation Plan.

CC.     Plan Administrator shall mean either the Board or a committee of the
Board acting in its capacity as administrator of the Plan.

DD.     Service shall mean Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary, whether now existing or subsequently
established) in the capacity of an Employee, a non-employee member of the board
of directors or a consultant or independent advisor. However, Optionee shall be
deemed to cease Service immediately upon the occurrence of either of the
following events: (i) Optionee no longer performs services in any of the
foregoing capacities for the Corporation or any Parent or Subsidiary or (ii) the
entity for which Optionee is performing such services ceases to remain a Parent
or Subsidiary of the Corporation, even though the Optionee may subsequently
continue to perform services for that entity. Service shall not be deemed to
cease during a period of military leave, sick leave or other personal leave
approved by the Corporation. However, except to the extent otherwise required by
law or expressly authorized by the Plan Administrator or by the Corporation’s
written policy



on leaves of absence, no Service credit shall be given for vesting purposes for
any period the Optionee is on a leave of absence.

EE.      Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.

FF.      Subsidiary shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

GG.     Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the exercise of
the option.

 

 